The opinion of the Court was drawn up by
Weston C. J.
The right of the defendant in error, to be exempted from military duty in the standing company, depends upon the validity of his enlistment in the independent company. The law has fixed the age of eighteen, as the period when a liabil*23ity to do military duty shall commence. At an earlier age, the physical system is not sufficiently developed, to sustain the hardships and privations of actual service, to which the militia are liable to be subjected, at the call of their country. We are very clear, therefore, that an enlistment under eighteen, should be regarded as a nullity. An independent company, admitting members of a more tender age, would not have that efficiency, which the service requires. They are equally, with other parts of the militia, subject to the paramount law of Congress, which has determined the age, when citizens shall be subject to military duty.

Judgment reversed.